Exhibit 10.1

 

Execution Copy

 

THE HERTZ CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective October 22, 2014)

 

The Hertz Corporation originally adopted The Hertz Corporation Supplemental
Executive Retirement Plan (the “Plan”) on January 1, 1999 to provide a select
group of key executives and highly compensated employees a program supplementing
benefits payable to them under The Hertz Corporation Account Balance Defined
Benefit Pension Plan and other qualified and non-qualified defined benefit
pension plans.  The Plan has been subsequently amended to reflect changes to the
Plan, including for purposes of complying with Code Section 409A.  The Plan is
hereby amended and restated, effective as of the above date, in order to reflect
the freezing of participation and accrual of benefits under the Plan as of
December 31, 2014.  Active participants under the Plan may continue to earn
service after December 31, 2014 for purposes of vesting and retirement
eligibility (but not for benefit accrual purposes).

 

ARTICLE 1 - DEFINITIONS

 

Capitalized words and phrases used herein, but which are not defined herein,
shall have the same meaning ascribed to them in the Retirement Plan.  In
addition, the following definitions shall apply for purposes of this Plan:

 

1.1 

Actuarial Equivalent

-

Shall mean a benefit or amount that replaces another and has the same value as
the benefit or amount it replaces, based on the actuarial assumptions set forth
in Table A of the Retirement Plan (or such successor table or section).

 

 

 

 

1.2 

Affiliated Company

-

Shall mean:  (i) the Company, (ii) a member of a controlled group of
corporations of which an Employer is a member,

 

 

--------------------------------------------------------------------------------


 

 

 

 

(iii) an unincorporated trade or business which is under common control with an
Employer as determined in accordance with Section 414(c) of the Code, (iv) a
member of an affiliated service group with any Employer as defined in
Section 414(m) of the Code or (v) any other entity that must be aggregated with
an Employer under Section 414(o) of the Code.  A corporation or an
unincorporated trade or business shall not be considered an Affiliated Company
for any period while it does not satisfy clause (i), (ii), (iii), (iv) or (v) of
this definition.  For purposes of this definition, a “controlled group of
corporations” is a controlled group of corporations as defined in
Section 1563(a) of the Code (determined without regard to Code Sections
1563(a)(4) and (e)(3)(c)).

 

 

 

 

1.3 

Beneficiary

-

Shall mean the person designated in writing, on such form as the Committee may
prescribe, to receive any benefits with respect to such Participant in the event
of his or her death.  Such beneficiary designation may be changed at any time
(provided, however, that such designation may not be changed after the
Participant’s commencement of benefits under the Plan in the form of a joint and
survivor annuity form).

 

 

 

 

1.4 

BEP

-

Shall mean The Hertz Corporation Benefit Equalization Plan, as amended from time
to time.

 

2

--------------------------------------------------------------------------------


 

1.5 

Change in Control

 

Shall mean:  (i) the direct or indirect acquisition by any person or group of
persons acting in concert, of beneficial ownership, through a purchase, merger
or other acquisition transaction or series of transactions, of securities of the
Company entitling such person or group to exercise more than 50% of the combined
voting power of the Company’s securities; (ii) the transfer, whether by sale,
merger or otherwise, of all or substantially all of the business and assets of
the Company to any person or group of persons acting in concert; or (iii) any
other event constituting a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company, in the case of each of (i), (ii) and (iii) as defined in applicable
guidance under Code Section 409A.  In addition, with respect to any Participant,
a Change in Control shall be deemed to have occurred upon any of the
transactions set forth in clause (i), (ii) or (iii) occurring with respect to
Hertz Global Holdings, Inc. or the Affiliated Company that employs the
Participant (substituting Hertz Global Holdings, Inc. or such Affiliated Company
for “the Company” therein).

 

 

 

 

1.6 

Code

 

Shall mean the Internal Revenue Code of 1986, as amended from time to time, and
applicable rules and regulations thereunder.  Reference to any section of the
Code shall be to

 

3

--------------------------------------------------------------------------------


 

 

 

 

that section as it may be renumbered, amended, supplemented or reenacted.

 

 

 

 

1.7 

Committee

-

Shall mean the Hertz Benefits Committee (previously known as the Pension and
Welfare Plans Administration Committee) appointed by the Company, or any
successor to that committee.

 

 

 

 

1.8 

Company

-

Shall mean The Hertz Corporation, or any successor thereto.

 

 

 

 

1.9 

Disability

-

Shall mean that (A) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (B) the Participant is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.

 

 

 

 

1.10 

Employee

-

Shall mean any person employed by an Affiliated Company.

 

 

 

 

1.11 

Final Average
Earnings

-

Shall mean that the Participant’s average annual compensation for the five
(5) Plan Years while a Member of

 

4

--------------------------------------------------------------------------------


 

 

 

 

the Retirement Plan, whether or not consecutive, in which he received the
greatest amount of annual compensation within the most recent ten (10) Plan
Years preceding the earlier of (i) the Participant’s termination of employment
or (ii) December 31, 2014.  Annual compensation for this purpose is determined
in accordance with the Retirement Plan but without regard to Section 401(a)(17)
of the Code.  For the avoidance of doubt, Final Average Earnings shall be frozen
as of December 31, 2014, and compensation received in any Plan Year after
December 31, 2014 shall not be taken into consideration in determining Final
Average Earnings.

 

 

 

 

1.12 

Normal Retirement Date

-

Shall mean the first day of the month coincident with or next following a
Participant’s 65th birthday.

 

 

 

 

1.13 

Participant

-

Shall mean an Employee who meets the participation requirements of Article 2.

 

 

 

 

1.14 

Plan Year

-

Shall mean the calendar year.

 

 

 

 

1.15 

Retirement Plan

-

Shall mean The Hertz Corporation Account Balance Defined Benefit Pension Plan,
as amended from time to time.  Reference to a section of the Retirement Plan
shall be to that section as it may be renumbered, amended or supplemented.

 

 

 

 

1.18

Supplemental Benefit

-

Shall mean the benefit payable to a Participant or his Beneficiary pursuant to
this Plan.  Due to the freeze of the Plan as of December 31, 2014, a Participant
shall not accrue

 

5

--------------------------------------------------------------------------------


 

 

 

 

Supplemental Benefits after such date.

 

 

 

 

1.19

Supplemental Retirement and Savings Plan

-

Shall mean The Hertz Corporation Supplemental Retirement and Savings Plan, as
amended from time to time.

 

 

 

 

1.20

Years of Benefit Service

-

Shall mean the sum of (i) the Years of Credited Service accrued under the
Retirement Plan through June 30, 1987, and (ii) the years and months of service
while an active Member of the Retirement Plan after June 30, 1987, and through
December 31, 2014.

For purposes of the preceding (ii), a period of twelve (12) calendar months of
service (which need not be consecutive) shall be considered a Year of Benefit
Service and a period of less than twelve (12) calendar months shall be credited
as a partial Year of Benefit Service equal to a fraction, the numerator of which
is the number of such months of service, and the denominator of which is twelve
(12), and where a month of service is credited for each calendar month in which
a Participant is credited with an Hour of Service under the Retirement Plan.

For the avoidance of doubt, Years of Benefit Service shall be frozen as of
December 31, 2014 and service after December 31, 2014 shall not be taken into
consideration in determining Years of Benefit Service.   

 

 

 

 

1.21

Vesting Years of  Service

-

Shall mean (A) for an Employee who becomes a Participant

 

6

--------------------------------------------------------------------------------


 

 

 

 

prior to May 14, 2014, the Vesting Years of Service under the Retirement Plan,
or (B) for an Employee who becomes a Participant on or after May 14, 2014, the
Vesting Years of Service under the Retirement Plan, but only with respect to
years earned after the Employee is first employed at the position of Senior Vice
President level or above (as determined by the Committee).

 

ARTICLE 2 - PARTICIPATION IN THE PLAN

 

2.1                               An Employee shall become eligible for
participation in this Plan if the employee is designated as so eligible by the
Company’s Senior Vice President, Employee Relations, in his sole and absolute
discretion.  An eligible Employee shall become a Participant in the Plan upon
the designation of the Company’s Chief Executive Officer, in his sole and
absolute discretion.  Notwithstanding the foregoing, participation under the
Plan shall be frozen as of December 31, 2014, and no Employee shall become a
Participant in the Plan after such date.

 

2.2                               If a Participant’s job responsibilities are
altered or his compensation is decreased, provided that the Committee determines
that such Participant remains a member of a “select group of management or
highly compensated employees,” the Company’s Chief Executive Officer, in his
sole and absolute discretion, shall determine whether the Participant shall
continue to accrue benefits under this Plan after the date of such change of
responsibility or compensation; provided, however, in any event, there shall be
no further accrual of benefits under the Plan after December 31, 2014.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3 - VESTING

 

3.1                               Except as provided in Section 3.2, the
Supplemental Benefit payable pursuant to Article 4 hereof shall be payable by
the Company only with respect to a Participant who has been credited with at
least five Vesting Years of Service and whose employment terminates with an
Affiliated Company due to death, Disability or otherwise separates from service
on or after his attainment of age 55.

 

3.2                               In the event a Participant with at least five
Vesting Years of Service who has not attained age 55 is terminated from
employment by an Affiliated Company for reasons other than a voluntary
termination or for Cause in connection with a Change in Control, such
Participant shall be vested in any Supplemental Benefit accrued by such
Participant to the date of the employment termination without having attained
age 55 at the time of such termination. In such event, distribution of such
Participant’s Supplemental Benefit shall be made as provided in Section 4.2.

 

3.3                               For the purpose of this Article 3, the term
“Cause” shall mean (i) any act of dishonesty or knowing and willful breach of
fiduciary duty by a Participant which is intended to result in the Participant’s
personal enrichment at the expense of the Affiliated Company; (ii) commission of
a felony involving moral turpitude or unlawful, dishonest, or unethical conduct
that a reasonable person would consider damaging to the reputation of the
Affiliated Company or improper and unacceptable conduct by an employee thereof;
(iii) insubordination or refusal to perform assigned duties or comply with the
directions of the Affiliated Company; or (iv) a material failure or inability to
perform duties in a satisfactory and competent manner or to achieve reasonable
profit or performance goals or objectives following written warning and a
reasonable opportunity to cure.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 4 - SUPPLEMENTAL BENEFITS

 

4.1                               A Participant’s Supplemental Benefit shall be
equal to the excess, if any, of (a) minus (b), plus (c) where:

 

(a)                                 is the annual benefit payable at Normal
Retirement Date (or Retirement) based on the following formula with Final
Average Earnings and Years of Benefit Service determined as of the earlier of
(i) the Participant’s termination of employment or (ii) December 31, 2014:

 

$192.00 plus 1.6% of Final Average Earnings over $15,660 multiplied by Years of
Benefit Service;

 

(1)                                 A Participant who terminates from employment
prior to his Normal Retirement Date and elects to defer benefit commencement
under the Retirement Plan, shall have the benefit computed in this subsection
4.1(a) reduced by 1/3 of 1% for each month that the distribution precedes his
Normal Retirement Date; and

 

A Participant who terminates from employment prior to his Normal Retirement Date
and elects to commence benefits immediately under the Retirement Plan, shall
have the benefit computed in this subsection 4.1(a) reduced in accordance with
the following schedule:

 

Age at Retirement

 

% Reduction

 

60 or over

 

0

%

59

 

13

%

58

 

20

%

57

 

27

%

56

 

34

%

55

 

40

%

 

9

--------------------------------------------------------------------------------


 

(2)                                 The benefit in this subsection 4.1(a) is
computed without regard to the limitations of Section 415 of the Code.

 

(b)                                 is the aggregate benefit (other than the
Supplemental Early Retirement Benefit or Optional Supplemental Early Retirement
Benefit) the Participant is actually entitled to receive under the Retirement
Plan, the Retirement Plan for the Employees of the RCA Corporation and
Subsidiary Companies as in effect on August 30, 1985, any other defined benefit
pension plan qualified under Section 401(a) of the Code (or other applicable law
under a foreign jurisdiction) and maintained by an Affiliated Company (including
the portion of the benefit attributable to service before the Affiliated Company
became such), and any non-qualified defined benefit pension plan maintained by
an Affiliated Company (including, but not limited, to the BEP and the
Supplemental Retirement and Savings Plan).

 

For purposes of this Section 4.1, if any of the benefits described in paragraphs
(a) and (b) are not in the form of an annuity for the life of the Participant
with a five (5) year period certain feature, the benefit shall be converted to
the Actuarial Equivalent of that form.

 

(c)                              is (1) or (2) minus (3) where;

 

(1)                                 is a supplemental early retirement benefit
determined as follows:  A Participant who terminates employment after age 55 but
before age 65, has at least 15 Years of Service, elects immediate commencement
of benefits under the Retirement Plan and does not elect to receive the optional
supplemental early retirement benefit

 

10

--------------------------------------------------------------------------------


 

(as stated below) is entitled to receive a supplemental early retirement benefit
payable monthly beginning on the day benefit distribution commences and ending
on the last day of the month beginning after the month in which he attains age
65 (or, if earlier, dies).  The amount of the monthly supplemental early
retirement benefit depends on the number of Years of Service as of December 31,
2014, as follows:

 

Years of Service as of
December 31, 2014

 

Supplemental Early
Retirement Benefit

 

15 but less than 20

 

$

55

 

20 but less than 25

 

$

60

 

25 but less than 30

 

$

65

 

30 but less than 35

 

$

70

 

35 or more

 

$

75

 

 

(2)                                 is the optional supplemental early
retirement benefit determined as follows:  A Participant who terminates
employment after age 55 but before age 62, elects immediate commencement of
benefits, has at least 10 Years of Service and does not elect the supplemental
early retirement benefit (stated above), is entitled to receive the optional
supplemental early retirement benefit payable monthly beginning on the day
benefit distribution commences and ending on the last day of the month in which
he attains age 62 (or, if earlier, dies.)  The amount of the monthly optional
supplemental

 

11

--------------------------------------------------------------------------------


 

early retirement benefit depends on the number of Years of Service as of
December 31, 2014, as follows:

 

Years of Service as of
December 31, 2014

 

Optional Supplemental
Early Retirement

 

10 but less than 15

 

$

100

 

15 but less than 20

 

$

140

 

20 but less than 25

 

$

180

 

25 but less than 30

 

$

220

 

30 or more

 

$

260

 

 

“Years of Service” for purposes of this Section 4.1(c)(l) and (2) means, with
respect to a Participant who became a Member of the Retirement Plan prior to
July 1, 1987, “Years of Credited Service” as defined in Section B.6(e) of the
Prior Plan (as defined under the Retirement Plan).  With respect to a
Participant who became a Member of the Retirement Plan on or after July 1, 1987,
“Years of Service” means “Years of Vesting Service” as defined under the
Retirement Plan.

 

(3)                                 is the Supplemental Early Retirement Benefit
or the Optional Supplemental Early Retirement Benefit the Participant is
entitled to receive under the Retirement Plan.

 

A Participant’s Supplemental Benefit shall be frozen as of December 31, 2014,
and no Participant shall accrue any benefits under the Plan after such date;
provided, however, the preceding shall not be construed to limit the adjustment
in a Participant’s Supplemental Benefit due to any changes in the offset amounts
used to determine such benefit.

 

4.2                               If an election is not made in accordance with
Section 4.3 or is not permitted pursuant to Section 4.3, and subject to
Section 4.4, the Supplemental Benefit shall be paid in a

 

12

--------------------------------------------------------------------------------


 

lump sum within 90 days following the later of the Participant’s attainment of
age 55 or his separation from service; provided, however, that, for avoidance of
doubt, the Participant shall be permitted to make a Subsequent Deferral Election
as provided in Section 4.3.

 

4.3                               If the Participant, subject to Sections 4.4,
4.5 and 4.6, so elects in writing, in accordance with such rules and procedures
as established by the Committee consistent with Code Section 409A and other
applicable law, his Supplemental Benefit will be distributed as follows:

 

(a)                                 on the date selected by the Participant for
payments to be made (or commence), but not earlier than the later of his
attainment of age 55 or his separation from service, nor later than the
April 1st of the calendar year immediately following the calendar year in which
he attains age 70½; and

 

(b)                                 in the form of any option available under
the Retirement Plan that the Participant selects.

 

Such election must be made by December 31, 2005 with respect to any Participant
as of December 31, 2005.  Any such Participant who fails to make a timely
election under Section 4.3 will be deemed to have elected the time and method of
payment of Section 4.2.  The elections of new or current Employees first
becoming Participants after 2005 shall be made within 30 days of the date on
which such an Employee is hired or first becomes eligible to participate in the
Plan; provided that payment of Supplemental Benefits hereunder with respect to a
Participant who would become vested in his Supplemental Benefit under the Plan
within 12 months after the date of such election (disregarding vesting that may
occur upon death, Disability or Change in Control) shall

 

13

--------------------------------------------------------------------------------


 

be made in the time and method of payment set forth in Section 4.2.  In the
event that a Participant commences to participate in this Plan and at such time
also participates in the BEP or the Supplemental Retirement and Savings Plan (or
both of such plans), in no event will an election under this Plan change the
time and method of payment of benefits to the Participant under such other
plans.

 

A Participant who made a timely election under this Section 4.3, or whose time
and method of distribution is determined pursuant to Section 4.2, may elect to
delay the date of distribution to another date permitted under (a) above or
change the form of distribution to another form permitted under (b) above (such
election, a “Subsequent Deferral Election”), provided that:

 

(c)                                  such election will not take effect until at
least 12 months after the date on which the election is made;

 

(d)                                 such election must be made not less than 12
months prior to the date on which payment of such distribution would otherwise
have been made or commenced (in the absence of such election); and

 

(e)                                  the payment (commencement) date chosen must
be not less than five years after the date that the distribution would have
otherwise been made (or commenced).

 

Such Subsequent Deferral Election must be made in the manner specified by the
Committee and in accordance with the subsequent deferral and anti-acceleration
provisions of Code Section 409A(a)(4)(C) and related regulations.  A
Participant’s election among actuarially equivalent annuity forms available
under the Plan (determined as permitted under the regulations promulgated under
Section 409A) prior to the

 

14

--------------------------------------------------------------------------------


 

commencement date shall not be treated as a Subsequent Deferral Election and
shall instead be immediately effective.  In no event shall a Participant’s
Subsequent Deferral Election result in a change to the time and method of
distribution of benefits to the Participant under the BEP or the Supplemental
Retirement and Savings Plan.

 

4.4                               Notwithstanding any other provision of the
Plan to the contrary, if at the time a Participant separates from service he is
a “specified employee” of the Company, as defined in Code
Section 409A(a)(2)(B) and related regulations, payment to him of benefits under
the Plan cannot commence (or be made) until the latest of:

 

(a)                                 the lapse of six months following his
separation from service (the “Six-Month Delay”);

 

(b)                                 his attainment of age 55; or

 

(c)                                  the date selected under Section 4.3(a).

 

To give effect to the Six Month Delay, all payments otherwise payable to the
Participant during such six-month period shall be retained by the Company and
shall be paid without interest within 30 days following the expiration of such
six-month period.

 

4.5                               Notwithstanding anything in this Plan or the
Retirement Plan to the contrary, in the event of the Participant’s death prior
to commencement of Supplemental Benefits under this Plan, the Participant’s
Supplemental Benefit under this Plan shall automatically be paid to the
Participant’s Beneficiary in the form of a lump sum distribution within 90 days
following the Participant’s death.

 

4.6                               If at the time a Participant separates from
service the present value of his Supplemental Benefit does not exceed $10,000,
and subject to Section 4.4, his benefits shall be

 

15

--------------------------------------------------------------------------------


 

distributed in a lump sum payment in cash within 90 days following the later of
the Participant’s attainment of age 55 or his separation from service.

 

4.7                               A Participant may request the withdrawal of
such portion of his Supplemental Benefit (not in excess of the total vested
amount of such benefits) as is needed to satisfy an “unforeseeable emergency”
within the meaning of Code Section 409A(a)(2)(B)(ii).  Such withdrawal may
include taxes reasonably anticipated to be incurred as a result of such
withdrawal.  An “unforeseeable emergency” means a severe financial hardship
resulting from the illness or accident of the Participant, his spouse, or his
dependent (as defined in Section 152(a) of the Code); loss of his property due
to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond his control.  The Committee will make the
determination of “unforeseeable emergency,” in accordance with the provisions of
this Section 4.7.  The following provisions apply to withdrawals for
“unforeseeable emergency”:

 

(a)                                 The unforeseeable emergency must require a
withdrawal of at least $5,000.

 

(b)                                 A Participant must submit to the Committee a
withdrawal request, in accordance with such uniform and nondiscriminatory
procedure as may be established by the Committee.

 

(c)                                  The Committee shall determine whether a
withdrawal request conforms to the requirements described in this Section 4.7
and shall notify the Company of any payments to be made in a timely manner.  The
Committee’s decision to allow a Participant to withdraw all or part of his
Supplemental Benefit in connection with an “unforeseeable emergency”

 

16

--------------------------------------------------------------------------------


 

will be based on the facts and circumstances of each case; provided, that in no
event will an event constitute an “unforeseeable emergency” hereunder if such
event is or may be relieved through reimbursement or compensation from insurance
or otherwise or by liquidation of the Participant’s assets (to the extent such
liquidation would not cause severe financial hardship).  Any request to make a
withdrawal by a member of the Committee may be approved only by disinterested
members of the Committee.

 

(d)                                 The Company will make a single sum cash
payment to the Participant within 90 days following approval of a withdrawal
request under this Section 4.7.

 

4.8                               Participation in the Plan shall cease when all
the Participant’s benefits under the Plan have been distributed.

 

ARTICLE 5 - ADMINISTRATION

 

The Plan shall be administered and interpreted by the Committee.  The Committee
is authorized from time to time to establish such rules and regulations as it
may deem appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such steps in
connection with, the Plan as it may deem necessary or advisable.  Each
determination, interpretation, or other action by the Committee shall be in its
sole discretion and shall be final, binding and conclusive for all purposes and
upon all persons.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 6 - FUNDING

 

The benefits payable under this Plan shall constitute an unfunded obligation and
an unsecured promise of the Company.  The Plan constitutes a mere promise by the
Company to make Supplemental Benefit payments in the future.  Nothing in the
Plan (or any Plan communication) shall constitute a guaranty by the Company or
any other entity or person that the assets of the Company will be sufficient to
pay any benefit hereunder.  Payments shall be made, when due, from the general
funds of the Company.  Anything in this Article 6 to the contrary
notwithstanding, the Company may establish a grantor trust (or other investment
or holding vehicle permitted under Code Section 409A) to assist it in meeting
its obligations under the Plan and may provide for such investments in
connection therewith, including the purchase of insurance or annuity contracts,
as it may deem desirable; provided that any such assets and investments of the
grantor trust shall be subject to the claims of the Company’s general
creditors.  No person eligible for a benefit under this Plan shall have any
right, title, or interest in any assets held to assist the Company to pay
Supplemental Benefits or in any particular assets of the Company, and any such
person shall have only the rights of a general unsecured creditor of the Company
with respect to any rights under the Plan.

 

ARTICLE 7 - CLAIMS PROCEDURE

 

7.1                               Claims for benefits under the Plan shall be
submitted in writing to the Committee (or its delegate) on a form prescribed for
such purpose.  Within 90 days after its receipt of any claim for a benefit under
the Plan, the Committee (or its delegate) shall give written notice to the
claimant of its decision on the claim unless the Committee (or its delegate)
determines that special circumstances require an extension of time for
processing the

 

18

--------------------------------------------------------------------------------


 

claim.  If an extension of time for processing the claim is needed, a written
notice shall be furnished to the claimant within the 90-day period referred to
above which states the special circumstances requiring the extension and the
date by which a decision can be expected, which shall be no more than 180 days
from the date the claim was filed.  If a claim for benefits is being denied, in
whole or in part, such notice shall be written in a manner calculated to be
understood by the claimant and shall include:

 

(a)                                 the specific reason or reasons for denial of
the claim;

 

(b)                                 a reference to the relevant Plan provisions
upon which the denial is based;

 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim, together with an
explanation of why such material or information is necessary; and

 

(d)                                 an explanation of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on appeal.

 

7.2                               Any claimant whose claim for benefits has been
denied by the Committee (or its delegate) may appeal to the Committee for a
review of the denial by making a written request therefor within 60 days of
receipt of a notification of denial.  Any such request may include any written
comments, documents, records and other information relating to the claim and may
include a request for “relevant” documents to be provided free of charge.  The
claimant may, if he chooses, request a representative to make such written
submissions on his behalf.  The claimant will be afforded a full and fair review
that takes into account all such comments, documents, records and other
information, whether or

 

19

--------------------------------------------------------------------------------


 

not they were submitted or considered in the initial benefit determination and
without deference to the initial benefit determination.

 

Within 60 days after receipt of a request for an appeal, the Committee shall
notify the claimant in writing of its final decision.  If the Committee
determines that special circumstances require additional time for processing,
the Committee may extend such 60-day period, but not by more than an additional
60 days, and shall notify the claimant in writing of such extension.  If the
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
appeal shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.

 

In the case of an adverse benefit determination on appeal, the Committee will
provide written notification to the claimant, set forth in a manner calculated
to be understood by the claimant, of:

 

(a)                                 the specific reason or reasons for the
adverse determination on appeal;

 

(b)                                 the specific Plan provisions on which the
denial of the appeal is based;

 

(c)                                  a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies of
all documents, records, and other information “relevant” to the claimant’s claim
for benefits; and

 

(d)                                 a statement of the claimant’s right to bring
a civil action under ERISA Section 502(a).

 

For purposes of this Section, a document, record or other information shall be
considered “relevant” to a claimant’s claim if such document, record or other
information:  (i) was

 

20

--------------------------------------------------------------------------------


 

relied upon in making the benefit determination; (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination; or (iii) demonstrates compliance with the
administrative processes and safeguards required in making the benefit
determination.

 

ARTICLE 8 - AMENDMENT AND TERMINATION

 

8.1                               While the Company currently intends to
maintain this Plan in conjunction with the Retirement Plan for so long as is
desirable, the Company reserves the right to amend or to terminate this Plan by
action of its Board of Directors (or its delegate), in its sole discretion, for
whatever reason it may deem appropriate but subject to the requirements of Code
Section 409A.  No amendment to or termination of the Plan, however, shall reduce
the Supplemental Benefits accrued as of the effective date of such amendment or
termination.

 

8.2                               References herein to a Participant’s
“separation from service” or “termination of employment” (and corollary terms)
with the Company shall be construed to refer to a Participant’s “separation from
service” (as determined under Treas. Reg. Section 1.409A-1(h), as uniformly
applied by the Company) with the Company.  For avoidance of doubt, whenever a
provision under this Plan specifies a payment period with reference to a number
of days, the actual date of payment within the specified period shall be within
the sole discretion of the Company.  In the event that the Company reasonably
determines that any provision of this Plan is subject to and does not comply
Section 409A of the Code, the Company shall have the right to adopt such
amendments to this Plan or adopt

 

21

--------------------------------------------------------------------------------


 

other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, that in no event shall any
provision of this Plan be construed to guarantee any particular tax treatment of
benefits payable under the Plan or to constitute an indemnification of any
Participant or Beneficiary by the Company or any Affiliated Company for a
violation of Section 409A of the Code.  In addition, the Company reserves the
right, after additional guidance is issued with respect to Code Section 409A and
on a uniform basis, by amendment or otherwise, to permit new or modified
Participant elections, to declare Participant elections void or to take any
other actions the Company deems necessary or desirable in order to conform such
Participant elections to guidance issued pursuant to Code Section 409A or to
achieve the goals of the Plan without having an adverse tax impact on
Participants under Code Section 409A.

 

8.3                               Upon termination of the Plan, the Company
shall continue to pay benefits hereunder as they become due pursuant to
Article 4 as if the Plan had not terminated, provided that, the Company may
terminate the Plan and make lump sum distributions of the benefits of
Participants only in any circumstances permitted under Code Section 409A.  After
Participants and their Beneficiaries are paid the Plan benefits to which they
are entitled, the obligations of the Company shall be satisfied and Participants
and their Beneficiaries shall have no further claims against the Plan, the trust
(if any), the Company or any Affiliated Company.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 9 - GENERAL PROVISIONS

 

9.1                               Except as may be required by law, no benefit
payable under the Plan is subject in any manner to anticipation, assignment,
garnishment, or pledge; and any attempt to anticipate, assign, garnish or pledge
the same shall be void.  No such benefits will in any manner be liable for or
subject to the debts, liabilities, engagement, or torts of any Participant or
other person entitled to receive the same, and if such person is adjudicated
bankrupt or attempts to anticipate, assign, or pledge any such benefits, the
Committee shall have the authority to cause the same or any part thereof to be
held or applied to or for the benefit of such Participant, his spouse, children
or other dependents, or any of them, in such manner and in such proportion as
the Committee may deem proper.  Notwithstanding the preceding sentences:

 

(a)                                 If a Participant becomes entitled to a
distribution of benefits under the Plan and if at such time the Participant has
outstanding any debt, obligation or other liability representing an amount owing
to the Company or any Affiliated Company, the Company may, to the maximum extent
permitted under applicable law, offset such amount owed to it against the amount
of benefits otherwise distributable from the Plan.  Such determination shall be
made by the Committee after notification from the Company.

 

(b)                                 The Committee shall establish such
procedures as it deems appropriate with respect to domestic relations orders, as
defined in Code Section 414(p)(1)(B), pertaining to the Plan.  No payment shall
be made under

 

23

--------------------------------------------------------------------------------


 

such a domestic relations order unless the order complies with the procedures
established by the Committee.

 

9.2                               To the extent permitted by law, the Company
shall indemnify the members of the Committee from all claims for liability, loss
or damage (including payment of expenses in connection with the defense against
such claim) arising from any act or failure to act under the Plan, provided any
such member shall give the Company an opportunity, at its own expense, to handle
and defend such claims.  The provisions of this Section 9.2 shall survive the
termination of the Plan.

 

9.3                               If a Participant or Beneficiary entitled to
receive any Supplemental Benefit is a minor or is deemed by the Committee or is
adjudged to be legally incapable of giving valid receipt and discharge for such
benefits, payment of such Supplemental Benefit will be made to the duly
appointed legal guardian or representative of such minor or incompetent or to
such other legally appointed person as the Committee may designate.  Such
payment shall, to the extent made, be deemed a complete discharge of any
liability for such payment under the Plan.

 

9.4                               The Company shall have the right to deduct
from any Supplemental Benefit payments any taxes required to be withheld with
respect to such payments.  A Participant or Beneficiary shall, as a condition to
receiving benefits under the Plan, be obligated to provide the Committee with
such information as the Committee shall require in order determine benefits
under the Plan or otherwise administer the Plan.

 

9.5                               Nothing contained in the Plan shall be
construed as a contract of employment between an Affiliated Company and any
Participant, or as a right of any Participant to be continued in the employment
of an Affiliated Company, or as a limitation on the right of an

 

24

--------------------------------------------------------------------------------


 

Affiliated Company to terminate the employment of any of its employees, with or
without cause, and with or without notice, at any time, at the option of an
Affiliated Company.

 

9.6                               Any masculine personal pronoun shall be
considered to mean also the corresponding female or neuter personal pronoun, as
the context requires.

 

9.7                               The provisions of this Plan shall be construed
in accordance with the internal substantive laws (and not the choice of law
rules) of the State of Delaware and applicable federal law.

 

25

--------------------------------------------------------------------------------